Title: To George Washington from Anne-César, chevalier de La Luzerne, 21 December 1780
From: La Luzerne, Anne-César, chevalier de
To: Washington, George


                        
                            Monsieur
                            A Philadelphie le 21. xbre. December 1780
                        
                        J’ai l’honneur de vous envoyer une lettre a M. le cher Henry Clinton que je vous prie de vouloir bien lui
                            faire parvenir. J’ai l’honneur d’ître avec le plus sincere et le plus respectueux attachement Monsieur De Votre Excellence
                            Le très humble et très obeissant Serviteur.
                        
                            Le che. de la luzerne
                        
                    